Exhibit 99.1 Pinnacle Airlines, Inc. Ground Operations Employees Ratify Agreement Memphis, Tenn. (May 20, 2010) – Pinnacle Airlines Corp.’s (NASDAQ: PNCL)wholly owned subsidiary, Pinnacle Airlines, Inc., announced today that a tentative agreement with the United Steelworkers AFL-CIO (USW) to amend the collective bargaining agreement covering 930 Ground Operations employees in Memphis and other locations in the U.S. has been ratified. “We look forward to continuing a meaningful and productive relationship with our Ground Operations employees, and we thank the negotiating committees on both sides for their hard work and spirit of cooperation,” said Philip H. Trenary, President and Chief Executive Officer of Pinnacle Airlines Corp. About Pinnacle Airlines Corp. Pinnacle Airlines Corp. (NASDAQ: PNCL), an airline holding company, is the parent company of Pinnacle Airlines, Inc. and Colgan Air, Inc.Pinnacle Airlines, Inc. operates a fleet of 142 regional jets under Delta brands in the United States, Canada, the Bahamas, Mexico, U.S. Virgin Islands, and Turks and Caicos Islands.Colgan Air, Inc. operates a fleet of 48 regional turboprops as Continental Connection, United Express and US Airways Express.Pinnacle Airlines Corp. operating units fly more than 1,280 daily flights and transport 13 million passengers a year to 158 cities and towns in North America.The corporate headquarters is located in Memphis, Tenn.Airport hub operations are located in Atlanta, Boston, Detroit, Newark, Washington Dulles, Houston, Memphis and Minneapolis.Visit www.pncl.com for more information. For more information contact: Joe Williams 901-346-6162
